Citation Nr: 0402759	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  03-04 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1958 to 
November 1960.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from an October 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).


FINDINGS OF FACT

1.  The veteran's claim to reopen the issue of entitlement to 
service connection for a psychiatric disorder was denied by 
an unappealed rating decision, dated in February 1997.

2.  The evidence associated with the claims file subsequent 
to the February 1997 rating decision, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.


CONCLUSION OF LAW

The additional evidence associated with the file since the 
RO's February 1997 denial of the claim is not new and 
material, and the claim for service connection for a 
psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.159 (2003); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
VCAA now requires VA to assist a claimant in developing all 
facts pertinent to a claim for VA benefits.  The VCAA 
explicitly provides that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  As the veteran 
has not identified any records that are not already in the 
claims file, the Board finds that there is no additional duty 
to assist prior to the veteran's submission of new and 
material evidence.

Additionally, the VCAA requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA that is necessary to substantiate the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The duty to notify provisions of the VCAA and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  Id.

In the VCAA letter dated August 2001, the RO advised the 
veteran of what must be demonstrated to establish new and 
material evidence to reopen a claim for service connection 
for a psychiatric disorder.  This letter also informed the 
veteran of what evidence he must provide, and what evidence 
VA would obtain on his behalf.  Therefore, the Board finds 
that the duties of the VA under the VCAA have been fulfilled.  
See Id.; see also Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Personality disorders, as such, are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. § 
3.303(c).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2003).  

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the VA shall reopen the claim and review the 
former disposition of the claim.  Regardless of the actions 
of the RO, the Board has a legal duty to address the "new and 
material evidence" requirement.  If the Board finds that no 
new and material evidence has been submitted, it is bound by 
a statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen a 
finally decided claim that was received on or after August 
29, 2001.  38 C.F.R. § 3.159(c).  As the veteran in this case 
filed his claim to reopen in February 2001, prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In this case, the veteran had active duty from December 1958 
to November 1960.  In a June 1961 rating decision, the RO 
denied service connection for a "nervous condition," 
finding that the veteran's condition was a "constitutional 
or developmental abnormality-not a disability under the 
law," and that it preexisted service and was not aggravated 
by service.  Among the evidence of record at the time of the 
June 1961 RO rating decision were the veteran's service 
medical records, which show a finding of passive dependency 
reaction, a character and behavior disorder.  Although 
notified of the RO's denial of the claim in June 1961, the 
veteran did not enter an application for review on appeal 
regarding this decision within one year of such notice; 
therefore, the June 1961 rating decision became final.  38 
U.S.C. § 4005(b) (1958); 38 C.F.R. § 3.104 (1956, Supp. 
1961).

Thereafter, in a rating decision issued in February 1997, the 
RO denied a December 1996 claim to reopen the veteran's claim 
for service connection for a "nervous disorder" due to the 
lack of new and material evidence as no additional evidence 
was submitted.  The veteran was notified of this decision, 
but it was not appealed.  Accordingly, that decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R §§ 3.104, 
20.302, 20.1103 (1996).

The evidence subsequent to the 1997 rating decision includes 
VA outpatient treatment records dated in 2000 to 2001 that 
show depression linked to financial and familial 
difficulties.

Whereas the additional VA outpatient treatment records are 
"new" in the sense that this evidence was not previously of 
record, they are not "material" for purposes of reopening the 
claim.  The veteran's service medical records show a finding 
of a personality disorder, which is not a disease for which 
VA compensation benefits are payable.  38 C.F.R. § 3.303(c).  
Although the objective evidence of record has currently 
showed depression, there is no evidence that it is related to 
the veteran's military service.  Hence, this evidence does 
not bear directly and substantially upon the specific matter 
under consideration, and, thus, is not so significant that it 
must be considered to fairly decide the merits of the claim.

For these reasons, the Board finds that the additional 
evidence associated with the file since the RO's February 
1997 rating decision denial of the claim is not new and 
material, and the claim for service connection for a 
psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a) (2003).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for a 
psychiatric disorder is denied.



                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 

